 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7
     RICK KUTZMAN and                                      CASE NO. 1:18-CV-755 AWI-JLT
 8   JAMIE LEONARDO, individuals,
     and on behalf of themselves,                          ORDER ON PARTIES’ NOTICE OF
 9   and on behalf of others similarly situated,           SETTLEMENT AND STIPULATION,
                                                           ORDER ON PLAINTIFF’S MOTION TO
10                           Plaintiffs,                   AMEND AND VACATING HEARING
                                                           THEREON, AND ORDER VACATING
11                   v.                                    DOCUMENT NO. 24
12   DERREL’S MINI STORAGE, INC.,                          (Doc. Nos. 20, 24, 25)
     a California corporation
13
                             Defendant.
14

15

16           On November 11, 2018, Plaintiffs filed a motion for invalidation of settlement agreements.
17 See Doc. No. 19. On November 21, 2018, Plaintiffs filed a motion to amend the complaint. See

18 Doc. No. 20.

19           On December 18, 2018, the Court issued an order on Plaintiff’s motion to invalidate. See
20 Doc. No. 24. The Court granted in part and denied in part the motion, and included an order to

21 show cause against Defendant. See id. A briefing schedule was set on the show cause matter.

22 See id.

23           Also on December 18, 2018, and two minutes after the Court’s order was issued, the
24 parties filed a combined joint notice of settlement, a stipulation for Plaintiffs to file a second

25 amended complaint, and a stipulation to vacate dates. See Doc. No. 25. The notice states that the

26 parties have reached a tentative class wide settlement, and there is no longer a need to rule on the
27 motion to invalidate. See id. Further, the notice states that Defendant will not oppose the motion

28 to amend and that the January 14, 2019, hearing date for that motion is unnecessary. See id.
 1          In light of the parties’ notice, and to aid in the settlement process and the efficient
 2 resolution of this case, the Court finds that the prudent thing to do is to vacate the entirety of the

 3 Court’s December 18, 2018 order on Plaintiffs’ motion to invalidate. Further, the Court will

 4 vacate the January 14, 2019, hearing date on the motion to amend and grant the motion to amend

 5 as unopposed.

 6          With respect to continuing the process of resolving this case, the Court will order the
 7 parties to contact the Magistrate Judge for the purposes of setting a scheduling conference,

 8 whereby appropriate dates and deadlines for further filings and hearings can be set.

 9

10                                                 ORDER
11          Accordingly, IT IS HEREBY ORDERED that:
12 1.       Document No. 24, the Order on Plaintiffs’ Motion To Invalidate Settlement Agreements, is
13          VACATED in its entirety;
14 2.       The January 14, 2019, hearing on Plaintiffs’ motion to amend is VACATED;
15 3.       Plaintiffs’ motion to amend (Doc. No. 20) is GRANTED and, as soon as possible, but no
16          later than January 14, 2019, Plaintiffs shall file an amended complaint; and
17 4.       As soon as possible, but no later than January 24, 2019, the parties shall contact the
18          Magistrate Judge for purposes of setting a scheduling conference.
19
     IT IS SO ORDERED.
20

21 Dated: December 19, 2018
                                                  SENIOR DISTRICT JUDGE
22

23

24

25

26
27

28

                                                        2
